
	

114 HCON 135 : Directing the Secretary of the Senate to make technical corrections in the enrollment of S. 2328.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		H. CON. RES. 135
		IN THE SENATE OF THE UNITED STATES
		June 13, 2016ReceivedCONCURRENT RESOLUTION
		Directing the Secretary of the Senate to make technical corrections in the enrollment of S. 2328.
	
	
 That in the enrollment of the bill S. 2328, the Secretary of the Senate shall make the following correction:
			
 Amend the long title so as to read An Act to establish an Oversight Board to assist the Government of Puerto Rico, including instrumentalities, in managing its public finances, and for other purposes..
		
	Passed the House of Representatives June 9, 2016.Karen L. Haas,Clerk
